Citation Nr: 9934708	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for pulmonary obstructive 
disease with chronic bronchial asthma and carditis.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for a scar on the forehead.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for hypertension. 

4.  Entitlement to service connection for cataracts.

5.  Entitlement to service connection for osteoarthritis.

6.  Entitlement to service connection for a dental condition, 
including loss of part of the jawbone.

7.  Entitlement to service connection for an orthopedic 
disorder, variously described as rheumatoid arthritis and 
scoliosis.

8.  Entitlement to service connection for hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had periods of active service between September 
1944 to August 1945 as a member of the American Merchant 
Marine in Oceangoing Service, and had active service with the 
United States Marine Corps from January 1946 to November 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims on appeal.  
The veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  

The Board notes that in July, September and October 1999, the 
veteran submitted evidence directly to the Board.  Review of 
this evidence, where relevant to the issues on appeal, 
reveals it to be either cumulative or duplicative of evidence 
and contentions already in the claims folder.  As such, the 
Board finds that a REMAND of this case to the RO to consider 
this evidence as an initial matter is not necessary.  


FINDINGS OF FACT

1.  A July 1996 Board decision denied claims of entitlement 
to service connection for a chronic, acquired variously 
diagnosed respiratory disorder, forehead scarring and 
hypertension.

2.  Evidence submitted since the July 1996 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of those claims denied by the Board 
in July 1996.

3.  The veteran's claims of entitlement to service connection 
for cataracts, osteoarthritis, a dental condition, to include 
the loss of part of the jawbone, and an orthopedic disorder, 
variously described as rheumatoid arthritis and scoliosis, 
are not supported by cognizable evidence showing that such 
claims are plausible or capable of substantiation.  

4.  Hearing loss disability was not present until many years 
after separation from service and is not shown by medical 
evidence to be related to service.


CONCLUSIONS OF LAW

1.  The veteran has not presented new and material evidence 
since the July 1996 Board decision, which denied service 
connection for a chronic, acquired variously diagnosed 
respiratory disorder, forehead scarring and hypertension, and 
the veteran's claims for service connection for those 
disorders has not been reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a), 20.1105 
(1999).

2.  The veteran's claims of entitlement to service connection 
for cataracts, osteoarthritis, a dental condition, to include 
the loss of part of the jawbone, and an orthopedic disorder, 
variously described as rheumatoid arthritis and scoliosis, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Previously Denied 
Claims

A Board decision dated in July 1996 denied, among other 
things, claims of entitlement to service connection for 
forehead scarring and for a chronic, acquired variously 
diagnosed respiratory disorder, and a claim to reopen a 
previously denied claim of entitlement to service connection 
for hypertension.  The Board, in July 1996, found that the 
claims for forehead scarring and for a chronic, acquired 
variously diagnosed respiratory disorder, were not well 
grounded, as there was no evidence of either forehead 
scarring or a respiratory disorder in service, and no 
competent medical evidence of a nexus between any currently 
diagnosed disorders and service.  In addition, the Board 
found that no new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
hypertension, previously denied by the Board in February 
1961.  The Board's July 1996 decision is final.  See 
38 U.S.C.A. §§  7103(a), 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999); Person v. Brown 5 Vet. App. 449, 450 
(1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); see generally Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


A.  Pulmonary Obstructive Disease with Chronic Bronchial 
Asthma 
and Carditis

Since the July 1996 Board decision, the veteran has twice 
submitted VA treatment records from September and October 
1997, showing a diagnosis of severe obstructive pulmonary 
disease.  In addition, the veteran has submitted numerous 
pieces of correspondence, and an excerpt from an article, 
pamphlet, or treatise relating to obstructive lung disease.  
The letters from the veteran generally repeat his previous 
contentions that he currently has a pulmonary disorder, and 
that it is related to service.  While the VA treatment 
records were not before the Board in July 1996, they are 
merely cumulative of evidence that was already before the 
Board at that time and that showed that the veteran had been 
diagnosed with a current pulmonary disorder.  They therefore 
do not constitute new and material evidence.  

The veteran's letters and the excerpted article on 
obstructive lung disease similarly do not constitute new and 
material evidence.  Neither of these items of evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim, either by itself or in connection with 
evidence previously assembled.  What was lacking at the time 
of the previous Board decision, and what remains lacking, is 
evidence of service incurrence of a respiratory disorder, and 
competent medical evidence that his current respiratory 
disorder is related to service.  The excerpted article 
addresses neither issue since it contains a discussion of 
lung diseases in general and does not specifically address 
the veteran's claim.  

The veteran's letters, on the other hand, do address those 
issues.  The veteran asserts that a pulmonary or respiratory 
disorder was present in service and was caused by strep 
throat in December 1945 and March 1946, and implies that 
since he is service-connected for Eustachial catarrh and 
pharyngeal catarrh, service connection is warranted for a 
pulmonary or respiratory disorder as well.  The Board notes, 
however, that as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as an 
opinion that a disorder was incurred in service, or that 
service-connected Eustachial catarrh and pharyngeal catarrh 
are related to a pulmonary or respiratory disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the previously denied claim 
for service connection for a chronic, acquired variously 
diagnosed respiratory disorder.  Therefore, the claim for 
service connection for pulmonary obstructive disease with 
chronic bronchial asthma and carditis is not established and 
remains denied.


B.  Forehead Scarring

The July 1996 Board decision denied service connection for 
forehead scarring, finding the claim to be not well-grounded.  
The Board noted that there was no evidence of service 
incurrence, and no competent medical evidence of a nexus 
between a scar, first noted in medical records several years 
after service, and the veteran's period of active service.  
Since that Board decision, the veteran has not presented any 
evidence related to this claim, other than a letter dated in 
October 1996 stating that the scar is still there.  As no new 
and material evidence has been presented, the claim has not 
been reopened and remains denied.


C.  Hypertension

In July 1996, the Board denied the veteran's attempt to 
reopen a claim of entitlement to service connection for 
hypertension, previously denied by the Board in February 
1961, and by the RO in December 1990.  In the July 1996 
decision, the Board determined that new and material evidence 
had not been submitted since the prior decision.  Since the 
July 1996 Board decision, the veteran has not presented any 
evidence related to this claim, other than a letter dated in 
August 1996 stating that he felt that he was entitled to 
service connection for hypertension.  As no new and material 
evidence has been presented, the claim has not been reopened 
and remains denied.  


II.  Original Claims for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131.  In addition, service connection may also be 
established for certain disorders, such as osteoarthritis or 
high frequency sensorineural hearing loss, if the disorder is 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Regulations 
further provide that service connection shall be granted for 
any disability which is proximately due to, the result of, or 
for the degree of aggravation caused by a service connected 
disease or injury.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 
7Vet. App. 439, 448 (1995).

Before reaching the merits of the veteran's claims, however, 
the threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  For disorders 
subject to presumptive service connection, the nexus 
requirement may be satisfied by evidence of manifestation of 
the disease to the required extent within the prescribed time 
period, if any.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).


A.  Cataracts

The veteran has presented a number of theories on how 
cataracts are related to service.  He contends that he has 
rheumatoid arthritis due to service, and that the condition 
causes sclerosis of the eye that causes cataracts.  In the 
alternative, he contends that ankylosing spondylitis causes 
inflammation of the iris, uveitis, and sclerosis, and that 
these disorders cause cataracts.  He also contends that he 
has service-connected chronic nasal congestion and nasal 
polyps, and blockage of the tear duct, and that these 
disorders caused cataracts through the spread of bacteria to 
the eye.  

Service medical records noted no complaints of, or treatment 
for, cataracts, and the veteran's separation examination 
report noted his eyes to be normal.  A VA examination report 
dated in June 1963 reported normal eyes, with 20/20 vision 
bilaterally.  A VA general medical evaluation in March 1975 
indicated no abnormality of the eyes.  VA treatment records 
from August 1993 contained a diagnosis of cataracts, right 
eye.  No etiology for the disorder was provided.  

Based on this evidence the Board finds that the veteran has 
not met all three of the requirements for a well grounded 
claim and hence his claim of entitlement to service 
connection for cataracts must be denied.  Significantly, 
there is no medical evidence of a nexus or link between 
cataracts and either service or a service-connected 
disability.  The only evidence that tends to show such nexus 
consists of the veteran's own statements.  However, as noted 
above, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu, 2 Vet. App. 492.  
Because of the lack of competent evidence of a medical 
relationship to either service or a service-connected 
disability, the claim for service connection for cataracts is 
not well grounded and is thus denied.  


B.  Osteoarthritis

The veteran maintains that he suffers from arthritis of the 
whole spine, as well as of the lower extremities.  He has 
indicated that arthritis is "clearly a complication of 
rheumatoid arthritis."  The Board construes the veteran to 
be claiming entitlement to service connection for 
osteoarthritis on a direct basis, as well as secondary to 
rheumatoid arthritis.  As noted above and explained below, 
the Board has denied service connection for rheumatoid 
arthritis.  Consequently, since service connection is not in 
effect for rheumatoid arthritis, the veteran's osteoarthritis 
can not be due to rheumatoid arthritis since it is not a 
service connected disability.  Accordingly, the claim of 
entitlement to service connection for osteoarthritis 
secondary to rheumatoid arthritis is denied.  The Board shall 
next address the issue of entitlement to service connection 
for osteoarthritis on a direct basis.

Service medical records noted no complaints of, or treatment 
for, osteoarthritis, and the veteran's spine and extremities 
were noted to be normal in his separation examination report.  
There are no medical records showing complaints of, or 
treatment for, osteoarthritis, within one year of separation.  
Private treatment records from February 1991 indicated X-ray 
evidence of "mild compression of all of the lumbar superior 
vertebral body plates," with further minimal compression L5 
on the left side, modest anterior osteophyte spurring at all 
levels, normal curvature, and borderline narrowing of the L4-
5 disc interspace.  None of the medical evidence contains an 
opinion as to the etiology of the veteran's osteoarthritis.  

Based on this evidence, the veteran has not met all three of 
the requirements for a well grounded claim and hence his 
claim of entitlement to service connection for osteoarthritis 
must be denied.  Significantly, there is no medical evidence 
of a nexus or link between osteoarthritis and either service 
or a service-connected disability.  The only evidence that 
tends to show such nexus consists of the veteran's own 
statements.  However, as noted above, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical 
relationship.  Espiritu, 2 Vet. App. 492.  Because of the 
lack of competent evidence of a medical relationship to 
either service or a service-connected disability, the claim 
for service connection for osteoarthritis is not well 
grounded and is thus denied.  


C.  Dental Condition, Including Loss of Part of 
the Jawbone

The veteran maintains that in June 1949, "they pulled two 
teeth for me and broke my jaw bone off."  The Board notes 
that the veteran's separation from the period of service from 
April 1949 to May 1950 was under dishonorable conditions.  In 
December 1960, VA determined that the veteran was barred from 
benefits by reason of this period of service.  

Service medical records from the veteran's periods of 
honorable active service indicated no complaints relating to 
the jaw, or treatment for a disorder of the jaw.  The 
veteran's separation examination report noted that teeth 
numbers 1, 4, 16,17, 31 and 32 were missing, however, the 
teeth and gums were described as normal, there was no 
periapical disease, marked malocclusion, lack of serviceable 
occlusion, or pyorrhea alveolaris (periodontal disease), and 
he was found to meet dental requirements.  

The record contains no current medical evidence of a dental 
condition, to include the loss of part of the jawbone which 
is related to the veteran's period of honorable active 
service.  In view of the lack of current evidence of a dental 
or mandibular disability, the veteran's claim of entitlement 
to service connection for a dental condition, including loss 
of part of the jawbone, is not well grounded and must be 
denied.  


D.  Rheumatoid Arthritis and a Spinal Condition 
to Include Scoliosis

The RO, in December 1991, denied service connection for 
scoliosis and rheumatic arthritis.  The veteran submitted a 
Notice of Disagreement to that decision in March 1992.  The 
RO did not initially issue an Statement of the Case on this 
issue.  Accordingly the veteran's original claim remains 
open.  

Service medical records from the veteran's periods of 
honorable service noted no complaints of, or treatment for, 
rheumatoid arthritis, scoliosis or a back disorder.  His 
November 1947 separation examination report noted that his 
spine was normal.  
While scoliosis was noted upon entry for the veteran's third 
period of service, the Board notes that service connection is 
not warranted for aggravation of any disorder during this 
period because his discharge was under dishonorable 
conditions.  

The report from a private general medical examination, dated 
in March 1960, stated 

"back straight, normal curves."  A February 1991 private X-
ray report noted:
 
mild compression of all the lumbar 
superior vertebral body plates [with] . . 
. modest anterior osteophytic spurring at 
all levels.  Curvature is normal.  L5 is 
further compressed minimally on the left 
side . . .  The L4-5 disc interspace is 
borderline narrowed.  Early disc disease 
at this level is suspected.

Additionally, the veteran has presented numerous excerpts 
from medical journals and textbooks describing the nature and 
symptomatology of rheumatoid arthritis.  In addition, he has 
submitted an abundance of correspondence in which he sets out 
various theories describing why he feels rheumatoid arthritis 
and scoliosis should be service-connected.  

The veteran has not, however, submitted either a current 
diagnosis of rheumatoid arthritis or scoliosis.  Even 
assuming that rheumatoid arthritis or scoliosis are present, 
the veteran has not submitted competent medical evidence that 
rheumatoid arthritis and scoliosis are related to service.  
As noted above, as a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis of a medical condition or an opinion that a 
disorder is related to service.  See Espiritu, 2 Vet. 
App. 492.  Accordingly, the Board finds that the veteran's 
claim for service connection for rheumatoid arthritis and 
scoliosis is not well grounded and must be denied.  

The Board is unaware of any information that would put VA on 
notice that any additional relevant evidence may exist, 
which, if obtained would well-ground the veteran's claims for 
service connection for cataracts, osteoarthritis, a dental 
condition, including loss of part of the jawbone, and 
rheumatoid arthritis and scoliosis.  See generally McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).



E.  Hearing Loss

The Board notes that in decisions dated in January and March 
1948, the RO essentially denied service connection for 
hearing loss.  The record does not indicate that the veteran 
was ever provided specific notice that a claim of service 
connection for hearing loss had been denied.  The claim, 
therefore, remains open.  

Service medical records noted that in July 1947, the veteran 
reported a nine month history of continuous ringing in the 
ears, diagnosed as sinusitis.  Auditory examination revealed 
that his hearing was normal.  The veteran's separation 
examination report similarly noted normal hearing.  

A VA Ears, Nose and Throat examination was conducted in 1948.  
The examination report contained a diagnosis of 
"nasopharyngeal catarrh, Eustachian catarrh, left, hearing 
not affected."  VA audiological examinations conducted in 
March 1953 noted that the veteran did not complain of 
impaired hearing, and the veteran's hearing was determined to 
be normal.  

Correspondence from a private physician, dated in June 1962, 
noted that the veteran had a "mild high tone nerve type 
hearing loss" that "would very well have resulted from 
acoustic trauma since symptoms came on while he was exposed 
to noise on the rifle range."  

A June 1962 VA general medical examination report noted that 
hearing loss was not present.  An August 1963 VA audiology 
examination report did not contain a diagnosis of hearing 
loss, and the examiner commented "I believe this patient 
hears better than indicated."  VA treatment records from 
August 1989 contained the notation "hearing loss, greater in 
the left ear."  A June 1990 VA audiology examination report 
noted right mild sensorineural hearing loss, and left 
moderate sensorineural hearing loss, with precipitous loss in 
high frequencies bilaterally.  

Based on the June 1962 statements from a private physician 
that the veteran had a "mild high tone nerve type hearing 
loss" that "would very well have resulted from acoustic 
trauma since symptoms came on while he was exposed to noise 
on the rifle range," the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

In view of the contradiction between the June 1962 statement 
from the private physician that the veteran had "mild high 
tone nerve type hearing loss" that "would very well have 
resulted from acoustic trauma since symptoms came on while he 
was exposed to noise on the rifle range," and the remaining 
medical evidence that indicated normal hearing until 1989, 
the Board, in May 1999, sought the opinion of a VA medical 
expert.  The expert was requested to review the evidence in 
the claims folder and to state whether it was at least as 
likely as not that hearing loss was related to service.  

The VA medical expert responded later that same month.  He 
noted initially that audiometric testing in June 1962 
indicated normal hearing in the lower frequencies in the left 
ear with a 55 decibel loss at 4 kilohertz and a 75 decibel 
loss at 8 kilohertz.  While these findings are sufficient to 
meet the definition of a left ear hearing loss disability for 
VA purposes as early as 1962, the medical expert further 
pointed out that VA audiograms in 1953 indicated "perfectly 
normal" hearing in the right ear, and normal hearing in the 
left ear through 2 kilohertz, with a 25 decibel loss at 4 
kilohertz and a 75 decibel loss at 80 kilohertz, "in other 
words a significant progression of loss at one frequency in 
the nine years (from 1953 to 1962) unrelated to his military 
service."  

The expert concluded that the veteran "does not have a 
history that is compatible with any significant hearing loss 
having occurred during his brief military service," and 
further indicated that the pattern of hearing loss shown by 
the audiometric results over time "do not follow the pattern 
of typical of acoustic trauma hearing loss."  Such hearing 
loss, according to the medical expert, generally results in 
"a dip at 4 to 6 kilohertz and then improvement in hearing 
at 8 kilohertz," which is not the pattern in the veteran's 
case.  The examiner concluded that "in my opinion, this 
appellant has no evidence of service-connected hearing 
loss."

The Board finds the opinion of the medical expert to be more 
probative than that of the private physician whose 1962 
statement that "[hearing loss] symptoms came on while [the 
veteran] was exposed to noise on the rifle range" in 
service, to be unsupported by the factual record, as no 
symptoms were in fact noted until several years after 
separation.  In view of the medical expert's opinion, as well 
as the weight of other evidence that indicates no hearing 
loss until many years after service, and no relationship with 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hearing loss.  Accordingly, the claim is 
denied.


ORDER

New and material evidence not having been submitted to reopen 
a previously denied claim for pulmonary obstructive disease 
with chronic bronchial asthma and carditis, the veteran's 
claim is denied.

New and material evidence not having been submitted to reopen 
a previously denied claim for a scar on the forehead, the 
veteran's claim is denied.

New and material evidence not having been submitted to reopen 
a previously denied claim for hypertension, the veteran's 
claim is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for cataracts is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for osteoarthritis is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a dental condition, including loss of 
part of the jawbone, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for an orthopedic disorder variously 
described as rheumatoid arthritis and scoliosis, is denied.

Service connection for hearing loss is denied.



		
RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals   
	

 

